Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0110128 to Hirath et al (hereinafter Hirath) in view of US 2009/0241585 to Diebold et al (hereinafter Diebold), US 2014/0346942 to Kim et al (hereinafter Kim), and USP 5271240 to Detrick et al (hereinafter Detrick).
Hirath discloses (Claims 11 and 18). A structural cabinet for an appliance, the structural cabinet comprising (such as shown in Figs. 1-2): a metallic outer wrapper 14 having sidewalls, a wrapper backwall, a machine wall and a wrapper conduit aperture 16; a metallic inner liner 13 having liner walls, a liner backwall and a liner conduit aperture 15, wherein the metallic outer wrapper 14 and the metallic inner liner 13 are coupled together at a trim breaker 19 to define a sealed interior cavity defined between the metallic outer wrapper 14 and the metallic inner liner 13, the trim breaker 19 defining a front face of the structural cabinet; a first trim breaker conduit 22 that extends through the wrapper backwall and the liner backwall of the metallic inner liner 13; 
The differences being that Hirath fails to clearly disclose the limitations in (i) Claim 11 of first and second metallic inner liners (instead of just one); (ii) Claim 11 of a second trim breaker conduit that extends through the wrapper backwall and the liner backwall of the second metallic inner liner, wherein an interior mullion extends between the first and second metallic inner liners, wherein each trim breaker conduit of the first and second trim breaker conduits includes a wrapper conduit channel that receives a perpendicularly angled wrapper edge proximate a wrapper aperture of the wrapper backwall and a liner conduit channel that receives a liner edge proximate a liner aperture of the first and second metallic inner liners, respectively; (iii) Claim 16; (iv) the method steps of Claim 18 including bending the liner edge at the liner conduit aperture 15, wherein the liner edge at the liner conduit aperture 15 is parallel with the wrapper edge at the wrapper conduit aperture 16.
Kim teaches the idea of providing a structural cabinet for an appliance comprising (such as shown in Fig. 3): a metallic outer wrapper, first and second metallic inner liners, wherein the metallic outer wrapper and the first and second inner liners are coupled together at a trim breaker to define a sealed interior cavity defined between the metallic outer wrapper and the first and second metallic inner liners.
Diebold discloses an appliance comprising (such as shown in Fig. 2) an outer wrapper 9, an inner liner 10, a trim breaker conduit 11 extending through the wrapper and liner walls to define a conduit, wherein the trim breaker conduit includes a wrapper conduit channel that receives a perpendicularly angled wrapper edge proximate a wrapper aperture of the wrapper backwall and a liner conduit channel that receives a liner edge proximate a liner aperture proximate a liner aperture of the metallic inner liner.
Detrick discloses a structural cabinet for an appliance comprising (such as shown in Fig. 2): an upper portion having a first trim breaker conduit 36, a lower portion having a second trim breaker conduit 36.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Diebold, Kim, and Detrick, to modify Hirath to include the limitations in (i) Claim 11 of first and second metallic inner liners (instead of just one); (ii) Claim 11 of a second trim breaker conduit that extends through the wrapper backwall and the liner backwall of the second metallic inner liner, wherein an interior mullion extends between the first and second metallic inner liners, wherein each trim breaker conduit of the first and second trim breaker conduits includes a wrapper conduit channel that receives a perpendicularly angled wrapper edge proximate a wrapper aperture of the wrapper backwall and a liner conduit channel that receives a liner edge proximate a liner aperture of the first and second metallic inner liners, respectively; and (iv) bending the liner edge at the liner conduit aperture, wherein the liner edge at the liner conduit aperture is parallel with the wrapper edge at the wrapper conduit aperture in order to increase the overall versatility of the structural cabinet.
Regarding (iii) Claim 16, it would have been obvious and well within the level of one skilled in the art to modify Hirath, as modified, to include wherein the sidewalls, the wrapper backwall and the machine wall of the metallic outer wrapper are metallic members that are welded together to define the metallic outer wrapper as a unitary piece, and wherein the liner walls and liner backwall of each of the first and second metallic inner liners are welded together to define each metallic inner liner as a single unitary piece.  
Regarding the method steps, since Hirath, as modified, discloses all the structural limitations recited in Claim 18, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirath, as modified, as applied to claim 11 above, and further in view of US 2017/0138656 to Pfeiffer et al (hereinafter Pfeiffer).
Hirath, as modified, discloses all the elements as discussed above except for the limitations in Claim 12.
However, Pfeiffer discloses a structural cabinet (such as shown in Fig. 5); an outer wrapper having a wrapper aperture, an inner liner having an inner liner aperture; wherein the wrapper aperture is smaller than the liner aperture of each liner backwall. 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Pfeiffer, to modify Hirath, as modified, to include the limitations in Claim 12 of wherein the wrapper aperture is smaller than the liner aperture of each liner backwall in order to increase the overall versatility of the structural cabinet.
Claim(s) 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirath, as modified, as applied to claims 11 and 18 above, and further in view of SU1730514 to Aleksandr et al (hereinafter Aleksandr).
Hirath, as modified, discloses all the elements as discussed above except for the limitations recited in the above listed claims.
Aleksandr shows that it is well known in the art to provide an appliance with an outer wrapper, first and second inner liners, a cavity partition disposed within an interior cavity, the cavity partition separating the interior cavity into separate and distinct first and second portions of the interior cavity, wherein the cavity partition maintains the first portion separate from the second portion; wherein the cavity partition extends between the first and second inner liners, wherein the first inner liner is contained within the first portion of the interior cavity and the second inner liner is contained within the second portion of the interior cavity; wherein the cavity partition extends between the inner liner and the outer wrapper to define the first and second portions of the interior cavity (such as shown in Figs. 1-3).
Therefore, it would have been obvious and well within the level of one skill in the art, in view of Aleksandr, to modify Hirath to include the limitations in Claims 14 and 20 of further comprising: a cavity partition disposed within the sealed interior cavity, the cavity partition separating the sealed interior cavity into a first portion corresponding to the first metallic inner liner and a second portion corresponding to the second metallic inner liner; Claim 15 of wherein the cavity partition maintains the first portion sealed separate from the second portion in order to increase the overall versatility of the structural cabinet. 
Regarding the method steps, since Hirath, as modified, discloses all the structural limitations recited in Claim 20, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 8, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637